Citation Nr: 1210959	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left sacroiliac injury and weakness, left with left-sided arthritic changes of L5-S1, rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2009 and July 2010, the Board remanded the claim for additional development.

As noted in the February 2009 remand, the issues of entitlement to a left knee disorder as secondary to the service-connected lumbosacral disability and entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The record suggests that there are also other issues undergoing development at the RO, but those issues are not currently before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2010, the RO adjudicated various issues.  Therefore, a temporary claims file exists and should be associated with the Veteran's claims file.

In an April 2009 statement, and later in response to a February 2012 hearing clarification letter, the Veteran requested a Travel Board hearing.  Hence, the RO must schedule the appellant for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain and associate the Veteran's temporary claims file with his permanent claims file.

2.  The RO should schedule the appellant for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the date, time and place of such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

